DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: examiner did not find art specific to the “setting a target position offset from the coupler position when the coupler height is insufficient (lower than the hitch height)”, which means that if the coupler on the trailer is lower than the hitch, the controller moves the vehicle to the side of the coupler (as seen in applicants figures 3 and 8B).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARLON A ARCE/Examiner, Art Unit 3611            

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611